

116 HR 2450 IH: Military Base Operations and Infrastructure Innovative Management Act
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2450IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. Carter of Texas (for himself and Mr. Vela) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish a demonstration program at a military installation in the United States to evaluate
			 the feasibility and benefits of using innovative technologies and systems
			 to assist in the management of military installations, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Military Base Operations and Infrastructure Innovative Management Act. 2.Demonstration program to evaluate potential operational efficiencies and cost savings of using innovative technologies on military installations (a)Demonstration Program RequiredThe Secretary of Defense shall establish a demonstration program at a military installation in the United States, selected as provided in subsection (c), to evaluate the feasibility and benefits of employing innovative technologies, systems, and sensors to assist in the management of military installations to enhance operations services, communications, safety, energy use, traffic management, air quality, and related operational and community services.
 (b)Elements of demonstration programUnder the demonstration program, the Secretary shall evaluate innovative technologies, systems, and sensors—
 (1)to identify systems and service operations of a military installation that can be monitored and managed remotely using sensors or software;
 (2)to promote the quality and performance of operations at a military installation by improved systems and services performance to manage installation safety and security vehicles, improve installation traffic flows, and establish maintenance schedules that maximize the expected life of an item and eliminate costly break-fix responses;
 (3)to assist installation commanders and other installation managers in using technologies that are readily available to improve, enhance, and modernize methods and technologies to manage installations; and
 (4)to develop a framework and model plan to expand the use of innovative technologies to other military installations that results in readiness operational improvements and identifiable cost savings to the Department of Defense.
 (c)Minimum criteria for selection of military installationIn an effort to determine the capacity and capability of using innovative technologies, systems, and sensors at military installations, the Secretary of Defense shall select as the site of the demonstration program a military installation that—
 (1)has a combined day-time, on-site population (including dependents and civilian personnel) of at least 65,000 persons;
 (2)provides both ground training and expeditionary aviation training activities; and (3)is located within 75 miles of a military command headquarters focused on the use of advanced technology.
 (d)Covered systemsThe military installation operations to be evaluated under the demonstration program shall include— (1)emergency response;
 (2)building energy use; (3)traffic control;
 (4)waste management; (5)street lighting and other security lighting;
 (6)air quality monitoring; (7)perimeter security integrity and access control;
 (8)maintenance of family recreational facilities; (9)aviation operations, including the scheduling of training operations consistent with weather minimums; and
 (10)managing scheduled maintenance of installation infrastructure and mechanical systems. (e)Evaluation criteriaThe use of innovative technologies, systems, and sensors to manage military installation operations described in subsection (d) shall be evaluated on the basis of their—
 (1)operational benefits and efficiencies over current methods of management; (2)cost savings;
 (3)enhancement of safety; (4)enhancement of service life;
 (5)energy savings; and (6)enhancements to training, readiness, and morale.
 (f)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary of Defense to carry out the demonstration program—
 (1)$15,000,000 for fiscal year 2020; and (2)$5,000,000 for fiscal year 2021.
				